                                                     1

                                                     2

                                                     3                                                   November 5, 2018

                                                     4                                                       VPC
                                                     5

                                                     6

                                                     7

                                                     8                    UNITED STATES DISTRICT COURT
                                                     9                   CENTRAL DISTRICT OF CALIFORNIA
                                                    10

                                                    11   UNLIMITED PREPAID, INC., a            ) NO:2:17-CV-01409-SJO(JPRx)
                                                         Tennessee corporation,                )
        LEWITT, HACKMAN, SHAPIRO,




                                                    12                                         ) HON. S. JAMES OTERO
                                                                          Plaintiff,           )
           MARSHALL & HARLAN




                                                    13                                         ) xxxxxxxxxxxxxx
                                                                                                  [PROPOSED] JUDGMENT
                                a law corporation




                                                              vs.                              )
Law Offices




                                                    14                                         )
                                                         AIRVOICE WIRELESS EXPRESS,            )
                                                    15   LLC, a Michigan limited liability     )
                                                         company; AIR VOICE WIRELESS,          )
                                                    16   LLC, a Michigan limited liability     )
                                                         company,                              )
                                                    17                                         )
                                                                          Defendants.          )
                                                    18                                         )
                                                                                               )
                                                    19                                         )
                                                                                               )
                                                    20                                         )
                                                                                               )
                                                    21                                         )
                                                                                               )
                                                    22                                         )
                                                                                               )
                                                    23                                         )
                                                                                               )
                                                    24                                         )
                                                                                               )
                                                    25

                                                    26

                                                    27

                                                    28

 [this document
   printed on
recycled paper]                                                                        [PROPOSED] JUDGMENT
                                                     1

                                                     2         WHEREAS, on May 10, 2017 the Court ordered Plaintiff Unlimited Prepaid,
                                                     3   Inc. (“UPI”) and Defendant Air Voice Wireless, LLC (“Air Voice”) to mediate and
                                                     4   arbitrate their dispute according to an arbitration clause in a written agreement
                                                     5   between the parties (see Order Compelling Arbitration, ECF No. 30);
                                                     6         WHEREAS, on September 6, 2018, the panel overseeing this arbitration
                                                     7   issued its final award (“Final Award”) in favor of Air Voice, and awarded Air
                                                     8   Voice its reasonable attorney’s fees and costs, for a total amount of $796,056
                                                     9   (“Award Amount”);
                                                    10         WHEREAS, Air Voice attempted to confirm and collect the Award Amount
                                                    11   from UPI, and had to bring a motion to confirm the Final Award (“Motion”) after
        LEWITT, HACKMAN, SHAPIRO,




                                                    12   UPI failed to comply with the terms of the Final Award; and
           MARSHALL & HARLAN




                                                    13         WHEREAS, on October 26, 2018, this Court issued an Order Granting
                                a law corporation




                                                         Defendant’s Motion to Confirm Arbitration Award (“Order”), which confirms the
Law Offices




                                                    14

                                                    15   Final Award to Air Voice, grants Air Voice a 10% pre- and post-judgment interest
                                                    16   rate on the Award Amount when calculating the amount that UPI owes Air Voice,
                                                    17   and grants Air Voice’s attorney’s fees in connection with bringing the Motion.
                                                    18   (See Order Granting Motion to Confirm, ECF No. 45.)
                                                    19   IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
                                                    20         1.     In accordance with the terms of the Order, which is attached to this
                                                    21   Judgment as Exhibit A, and the Final Award, which is attached to this Judgment
                                                    22   as Exhibit B, Air Voice is awarded a monetary judgment against UPI in the Award
                                                    23   Amount of Seven Hundred Ninety-Six Thousand Fifty-Six dollars ($796,056),
                                                    24   which is expressly made a judgment of this Court, from which execution shall
                                                    25   issue, if necessary.
                                                    26         2.     Because UPI delayed paying the Award Amount to Air Voice, UPI
                                                    27   shall also pay to Air Voice pre-judgment interest on the Award Amount at the
                                                    28   simple rate of ten percent (10%) per annum, from the date of entry of the Final
 [this document                                                                                   -1-                  \\Fs1\apps\lhsmh\MJS\17927-2\1434120.docx
   printed on
recycled paper]                                                                          [PROPOSED] JUDGMENT
                                                     1   Award (September 6, 2018) to the date of entry of Judgment (October 31, 2018),
                                                     2   totaling Eleven Thousand Nine Hundred Ninety-Five dollars and Thirty-Six cents
                                                     3   ($11,995.36).
                                                     4         3.    UPI shall pay to Air Voice the attorney’s fees Air Voice incurred in
                                                     5   connection with bringing the Motion, totaling Four Thousand Seven Hundred Fifty
                                                     6   dollars ($4,750), for a total money judgment against UPI in the amount of Eight
                                                     7   Hundred Twelve Thousand Eight Hundred One dollars and Thirty-Six cents
                                                     8   ($812,801.36).
                                                     9         4.    UPI shall pay to Air Voice post-judgment interest on the total of the
                                                    10   Award Amount, applicable pre-judgment interest thereon, and attorney’s fees Air
                                                    11   Voice incurred in connection with bringing the Motion, at the simple rate of ten
        LEWITT, HACKMAN, SHAPIRO,




                                                    12   percent (10%) per annum, or Two Hundred Twenty-Two dollars and Sixty-Eight
           MARSHALL & HARLAN




                                                    13   cents ($222.68) per day, beginning the date after entry of this Judgment
                                a law corporation




                                                         (November 1, 2018) to the date of full and final payment hereunder.
Law Offices




                                                    14

                                                    15         5.    This constitutes final judgment in the above-entitled action.
                                                    16

                                                    17            November 5
                                                         DATED: _______________, 2018          By: _____________________________
                                                    18
                                                                                                     Hon. S. James Otero
                                                                                                     United States District Court
                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

 [this document                                                                                  -2-                 \\Fs1\apps\lhsmh\MJS\17927-2\1434120.docx
   printed on
recycled paper]                                                                         [PROPOSED] JUDGMENT
